Opinion bt
Smith, J.,
There is no irregularity in the entry of the judgment in this case, nor does the warrant of attorney on which it was entered disclose any ground for impeaching it. Though it names Blanche Amweg as the wife of Frederick J. Amweg, her co-defendant, the marital relation of itself presents no reason for attacking the judgment. Since the passage of the act of J une 8, 1893, enlarging the contractual powers of married women, a judgment given by a married woman, not appearing on its face to be affected by any of the statutory exceptions to her power, is prima facie valid. She may even bind herself by her sealed obligation, executed without consideration, and delivered as a gift: Oberly v. Oberly, 190 Pa. 341.
It is alleged on the part of the wife, as "ground of defense, that the judgment was given for a debt of the husband, and that she is but a surety in the obligation. This does not appear from the warrant of attorney, and the evidence fails to sustain the allegation. On the contrary, it clearly appears that the judgment was given for a loan to pay pre-existing incumbrances on the wife’s estate, with the expenses incident to the transaction, and that the money borrowed was so used. If the relation o E principal and surety existed at all between the defendants, the husband appeared to be the surety. The wife was the sole beneficiary of the loan, and the judgment given to secure it was valid against both defendants. Even without consideration as to the husband, it is binding on him as a voluntary obligation; and the validity of a judgment given by a married woman for money *145used in relieving her estate of incumbrances is beyond question: Abell v. Chaffee, 154 Pa. 254.
No ground of defense having been established, the order making absolute' the rule to open the judgment, as against Blanche Amweg, is reversed, and the rule is discharged.